         Case 1:20-cv-01775-PGG Document 12 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BEVERLEY S. SCIPIO, individually and on
 behalf of all others similarly situated,

                            Plaintiff,                                ORDER

              - against -                                       20 Civ. 1775 (PGG)

 CLIENT SERVICES, INC.,


                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for July 30, 2020 at 10:30 a.m. will take

place by telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the

access/security code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access/security code. The Court is

holding multiple telephone conferences on this date. The parties should call in at the scheduled

time and wait on the line for their case to be called. At that time, the Court will un-mute the

parties’ lines. No later than July 27, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       July 23, 2020
